         Case: 3:18-cv-00930-wmc Document #: 21 Filed: 09/21/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 TERRANCE MOORE,
 DONALD ALFORD-LOFTON,
 CINCRONE D. GRESHAM,                                         OPINION AND ORDER

          Plaintiffs,                                         Case No. 18-cv-930-wmc
    v.

 DAVID J. MAHONEY and his insurer,

          Defendants.


         Pro se plaintiffs Terrance Moore, Donald Alford-Lofton and Cincrone Gresham are

proceeding in this lawsuit under 42 U.S.C. § 1983, against former Dane County Sheriff

David J. Mahoney and his insurer related to the conditions of confinement at the Dane

County Jail. However, plaintiff Terrance Moore has failed to pay the filing fee or seek

leave to proceed in forma pauperis, the court’s last communication to Moore was returned

to the court as undeliverable (dkt. #5), and the clerk of court has been unable to locate

Moore.

         It is Moore’s obligation to apprise the court of a change in address, so that the court

and defendant can contact him. Since Moore has failed to update his address, and the

clerk of court has been unable to locate his address, the court is dismissing Moore’s claims

in this lawsuit for failure to prosecute.

                                            ORDER

         IT IS ORDERED that:

         1. Plaintiffs Terrance Moore’s claims in this lawsuit are DISMISSED without
            prejudice, for failure to prosecute.
Case: 3:18-cv-00930-wmc Document #: 21 Filed: 09/21/21 Page 2 of 2




2. The clerk of court is directed to terminate Moore as a plaintiff in this lawsuit.


Entered this 21st day of September, 2021.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                      2
